Title: From Benjamin Franklin to Jean de Neufville & fils, 1 October 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy Oct. 1. 1780.
I have just received your respected Letter of the 25th. past, and take this first Opportunity of answering, that I approve of your making the Drafts upon me which you therein mention, and which I shall duly honour. But as Mr Lawrens, who was to sail three Days after Mr Searle, may now be expected in Holland every Day, I could wish that you would not proceed in farther Acceptances before his Arrival, unless in case of absolute Necessity to prevent a Protest; as by the Resolve of Congress, which you acquainted me with in a former Letter it is probable that he brings Effects with him. Therefore in Case other Bills are offer’d to you, before his Arrival, I desire you would acquaint me with the Amount before you accept them, unless as above. When that Gentleman arrives be pleased to present to him my Congratulations and Respects.
Your Guarrantee of the Bills you recd from John Leverer is sufficient in my Esteem, and they will be paid.
With great Regard, I have the honour to be, Gentlemen, Your most obedient & most humble Servant
B Franklin
Mess. John De Neufville & Sons—
 
Addressed: A. Messieurs / Messrs. John De Neufville & Sons Negotiants / à Amsterdam
Notation: Oct 1780
